Citation Nr: 1746193	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  11-32 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a bilateral shoulder disability.

3.  Entitlement to an initial rating for paroxysmal atrial fibrillation in excess of 30 percent.

4.  Entitlement to an increased rating for hiatal hernia with diverticulosis of the colon, rated 30 percent as of November 25, 2009.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to August 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2011 and July 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified before the undersigned at a January 2016 hearing.  A transcript of that hearing is of record.

During the pendency of the appeal, a December 2016 rating decision assigned a higher rating of 30 percent for hiatal hernia with diverticulosis of the colon, effective November 25, 2009, and a higher rating of 30 percent for atrial fibrillation, to include arteriosclerotic cardiovascular disease, effective November 25, 2009.  As the higher ratings do not constitute a grant of the full benefit sought on appeal, the claim for increase remains before the Board. AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for diabetes mellitus, service connection for a bilateral shoulder disability, and an increased rating for atrial fibrillation are REMANDED to the Agency of Original Jurisdiction.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's hiatal hernia has been manifest by no more than recurrent epigastric distress with dysphagia, and regurgitation, productive of considerable impairment of health.  

2.  Throughout the appeal period, the Veteran's diverticulosis has been manifest by severe symptoms of irritable bowel syndrome, including recurrent diarrhea with abdominal distress, and moderately severe symptoms of ulcerative colitis, including frequent exacerbations.  There is no evidence of peritoneal adhesions or symptoms thereof.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for hiatal hernia with diverticulosis of the colon have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7301, 7319, 7327, 7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in December 2009 and March 2010.

The Board also finds that VA's duty to assist has been satisfied.  VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.  The Veteran has not identified, and the file does not otherwise indicate, that there are any additional records that should be obtained prior to the appeal being adjudicated by the Board.  Thus, the Board finds that the duty to assist has been satisfied to the extent possible and further attempts to obtain records would be futile. 

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA provides a claimant an examination or obtains a medical opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  A medical opinion is adequate when it is based on consideration of a Veteran's medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran was provided with multiple VA examinations, most recently in May 2016.  The examiners reviewed the record, considered the Veteran's contentions, and provided an explanation and rationale for all opinions.  Therefore, the Board finds that the VA medical opinions are adequate.  The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  

Additionally, in light of the medical opinion obtained, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  Accordingly, the Board will proceed with a decision.

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Rating Schedule states that there are diseases of the digestive system which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.113, 4.114 (2016).  The Rating Schedule prohibits Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, from being combined with each other.  A single rating will be assigned under the Diagnostic Code that compensates the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2016).

The Veteran's hiatal hernia with diverticulosis of the colon is rated under Diagnostic Codes 7346-7327.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2016).  

Diagnostic Code 7346 is used to rate hiatal hernia.  Under Diagnostic Code 7346, a 60 percent rating is assigned where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms combinations productive of severe impairment of health.  A 30 percent rating is assigned where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  A 10 percent rating is assigned when two or more of the symptoms for the 30 percent rating are present with less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2016).

Diverticulitis is rated as irritable colon syndrome, peritoneal adhesions, or ulcerative colitis, depending upon the predominant disability picture.  38 C.F.R. § 4.114, Diagnostic Code 7327 (2016).  The criteria for irritable colon syndrome, or irritable bowel syndrome, provide a 30 percent rating is assigned for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal stress.  A 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  A 0 percent rating is assigned for mild irritable colon syndrome with disturbances of bowel function with occasional episodes of abdominal distress.   38 C.F.R. § 4.114, Diagnostic Code 7319 (2016).  

The criteria for rating adhesions of the peritoneum provide a maximum 50 percent rating for severe adhesions of peritoneum, definite partial obstruction shown by x-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  A 30 percent rating is assigned for moderately severe adhesions of peritoneum, partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  38 C.F.R. § 4.114, Diagnostic Code 7301 (2016).  Ratings for adhesions will be considered when there is history of operative or other traumatic or infectious (intraabdominal) process, and at least two of the following: disturbance of motility, actual partial obstruction, reflex disturbances, or presence of pain.  38 C.F.R. § 4.114, Diagnostic Code 7301, Note (2016).

The criteria for rating ulcerative colitis provide a 100 percent rating for pronounced ulcerative colitis, resulting in marked malnutrition, anemia, and general debility, or with some serious complication as liver abscess.  A 60 percent rating is assigned for severe ulcerative colitis with numerous attacks a year and malnutrition, with health only fair during remissions.  A 30 percent rating is assigned for moderately severe ulcerative colitis with frequent exacerbations.  38 C.F.R. § 4.114, Diagnostic Code 7323 (2016).

August 2009 VA medical records indicate the Veteran reported problems swallowing food.  The Veteran stated the food and liquids seemed to get stuck in his chest.  The Veteran had noticed these symptoms for about four or five months, and the symptoms occurred approximately two to three times a week.

A December 2009 endoscopy showed a normal esophagus, normal stomach, and normal duodenum.  The medical record noted indications of dysphagia.

In January 2010, VA medical records indicate a single contrast esophagram was conducted.  The test found tertiary contractions throughout the middle and lower esophagus in conjunction with mild dysmotility.  The test also indicated a small hiatal hernia.  

In September 2010 VA medical records, the Veteran reported problems with indigestion and dysphagia.  The Veteran described feeling as if his food was stuck in his chest.  The examiner diagnosed dysphagia.

At a November 2010 VA examination, the Veteran reported problems with digestion, including a history of nausea, dysphagia, esophageal distress, and regurgitation.  The Veteran also reported abdominal pain of moderate severity, diarrhea, and fecal urgency.  There was no evidence of esophageal dilatation.  The Veteran denied vomiting, heartburn, or pyrosis.  There was no indication of hematemesis or melena, and no signs of anemia.  The Veteran had not experienced significant weight loss or malnutrition.  The examiner diagnosed hiatal hernia with diverticulosis.

In April 2011 VA medical records, the Veteran reported difficulty swallowing.  The Veteran stated that one or two times a day, he felt as if his food was stuck in his mid-chest.  This feeling also occurred with liquids.  

A May 2011 x-ray showed smooth, tight stricture in the distal esophagus secondary to gastroesophageal reflux, and tertiary waves in the mid and distal esophagus suggestive of esophagitis.  The x-ray also showed diverticula in the transverse portion of the duodenal loop and proximal jejunum.  

October 2011 VA medical records show the Veteran underwent a clinical swallow evaluation.  The Veteran complained of pain rated a six out of ten in the chest.  The Veteran reported he felt a lump in his chest during the first few minutes of a meal.  The examiner noted a significant history of GERD, and diverticulosis of the colon.  The examiner assessed the Veteran's difficulty swallowing was related to the GERD and mild esophageal dysmotility.

A November 2011 VA esophagram showed mild swallowing dysfunction evidenced by aspiration into the tracheobronchial tree with reflux course present.  There were no mucosal abnormalities seen in the esophagus.  There was no hiatal hernia present, but the examiner noted reflux and frequent tertiary contractions.  

December 2011 private medical records show complaints of dysphagia and intermittent odynophagia.  The Veteran reported that these symptoms had gotten worse over the prior two years.  A February 2012 endoscopy showed a small hiatal hernia and gastritis in the antrum of the stomach.  The scope also found a large duodenal diverticulum.

September 2013 and August 2014 private medical records show complaints of worsening dysphagia.  In September 2014 private medical records, an endoscopy showed moderately severe gastritis.  No hiatal hernia was found.  Private medical records from December 2014 through January 2015 also indicate complaints of dysphagia.

At a January 2016 hearing, the Veteran reported he experienced abdominal pain, gas, bloating, problems swallowing, regurgitation, and heartburn.  The Veteran reported he experienced occasional severe pain in the middle of his chest.  The Veteran stated that he was required to stay close to restrooms because of problems with urgency.  The Veteran described episodes of pain and diarrhea that last a day or two.  The Veteran reported he wears absorbent materials when he feels the need.

At a May 2016 VA examination, the Veteran reported esophageal symptoms including dysphagia, regurgitation, and substernal pain.  The Veteran also reported intermittent fecal incontinence, including mild fecal leakage that required diapers, which the Veteran usually wore at night.  The Veteran reported he was required to stay close to restrooms.  The examiner noted that while the Veteran had a history of hiatal hernia, the most recent endoscopy showed gastritis, but no evidence of hiatal hernia. 

The Board finds that a rating in excess of 30 percent for hiatal hernia with diverticulosis of the colon is not warranted.  The Board notes that the evidence of record shows that the Veteran has not had hiatal hernia since September 2014.  Prior to September 2014, the Veteran's hiatal hernia consistently manifested by recurrent dysphagia, occasional pain, and occasional regurgitation.  The Veteran's symptoms of esophageal distress have largely been controlled by medication throughout the appeal period.  The Veteran's general state of health has been noted as good.  The Veteran's nutrition is well-maintained and he has not experienced significant weight change.  Further, the record does not show evidence of vomiting, anemia, hematemesis or melena.  The Board finds that the Veteran's hiatal hernia did not rise to the level of severe impairment of health.  Therefore, a rating in excess of 30 percent is not warranted under Diagnostic Code 7346 at any point during the appeal period.  

The Board has also considered whether a higher rating should be assigned for diverticulitis under Diagnostic Code 7327, which allows for rating based on irritable colon syndrome, peritoneal adhesions, or ulcerative colitis, depending on the predominant disability picture.  The Board notes there is no evidence of record indicating peritoneal adhesions, or symptoms thereof.  Therefore the Veteran would not receive a higher rating under Diagnostic Code 7301 for peritoneal adhesions.  The Veteran has described recurrent diarrhea with abdominal distress requiring the use of absorbent materials.  However, the Veteran would not receive a higher rating under Diagnostic Code 7319 for irritable colon syndrome, as a 30 percent rating is the highest rating allowed under that code.  Regarding Diagnostic Code 7123 for ulcerative colitis, the Board finds that the Veteran experiences moderately severe episodes, with frequent exacerbations.  The evidence of record does not show malnutrition, anemia, general debility or any serious complication, such as liver abscesses.  Therefore, the Board finds that a rating in excess of 30 percent rating for symptoms of ulcerative colitis is not warranted.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 30 percent at any time during the appeal period, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to a rating in excess of 30 percent for hiatal hernia with diverticulosis of the colon is denied.




REMAND

The Board finds that additional development is required for the claims on appeal for service connection for diabetes mellitus and a bilateral shoulder disability, and for an increased rating claim for atrial fibrillation.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims. 

Regarding the claim for service connection for diabetes mellitus, the Veteran submitted an August 2017 notice of disagreement that disagreed with the July 2017 rating decision.  The August 2017 statement is a timely notice of disagreement with that rating decision.  No statement of the case addressing those claims has been issued.  Therefore, the Board is required to remand the claims for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Regarding the claim for service connection for a bilateral shoulder disability, the Board notes that a December 1981 VA examination, conducted less than a year after the Veteran's separation from service, noted complaints of arthritis, including in the left shoulder.  The December 1981 examiner diagnosed arthritis by history.  The November 2010 VA examiner opined that the bilateral shoulder osteoarthritis was less likely than not caused by or a result of a shoulder injury during service because the Veteran's retirement physical dated March 1981 was silent for any complaints of shoulder pain or other shoulder pathology.  The examiner did not discuss the December 1981 complaints of left shoulder pain.  The May 2016 VA examiner opined that the Veteran's left shoulder rotator cuff disability was less likely than not incurred in or caused by the claimed in-service injury because it was most likely due to a November 2006 fall, after which an MRI showed a rotator cuff tear.  The May 2016 examiner also did not discuss the December 1981 medical record, nor was a nexus opinion provided regarding the Veteran's osteoarthritis.  Therefore, remand is necessary to obtain a clarifying opinion.

Regarding the claim for atrial fibrillation, the RO granted an increased rating based on evidence of cardiac dilatation from an August 2015 echocardiogram, which was noted by the May 2016 VA examiner.  The examiner also referenced a September 2015 coronary artery angiogram.  Those medical records are not of record.  Remand is necessary to obtain those medical records.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Issue a statement of the case on the issue of entitlement to service connection for diabetes mellitus.  Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal to receive appellate review of that issue.  If a timely substantive appeal is received, return that claim to the Board.

2.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  Specifically, obtain August 12, 2015, echocardiogram findings and September 23, 2015, coronary artery angiogram findings.  Any unsuccessful attempts to secure these records must be documented in the claims file.

3.  Schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any current bilateral shoulder disabilities.  The examiner should review the claims file and must indicate that review in the report.  Any indicated studies should be performed.  The rationale for all opinions expressed must be provided.  Based upon the examination results and a review of the record, including the Veteran's lay statements regarding symptomology, and the December 1981 VA examination report, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified bilateral shoulder disabilities, including bilateral osteoarthritis, are etiologically related to service.  The examiner should state whether arthritis is currently shown in either shoulder and whether that arthritis is related to the findings of the December 1981 VA examination.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


